Case: 1:18-cv-01798-DCN Doc #: 20 Filed: 07/03/19 1 of 1. PagelD #: 109

MINUTES OF PROCEEDINGS NORTHERN DISTRICT OF OH

 

 

 

 

 

 

 

Jim Trakas,
Date: July 3, 2019
Plaintiff(s)
v. Judge Donald C. Nugent
Conservative Alliance Political Action Court Reporter: None
Committee, ef al.,
Case Number: 1:18 CV 1798
Defendant(s).
¥ gS j 4
Malad Profucret Kill’ tInmtl
OM parTies ~rilitetins lhe pats ia I Uke

 

 

 

 

 

 

 

 

 

fay L445

> Alla Nica asl

Length of Proceeding: _/ ) Ma United States/District Judge

 

 
